Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 9-10, 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al. (2018/0312966, from hereinafter “Chan”).

Re Claim 1, Chan discloses, a method for depositing a molybdenum metal film over a dielectric surface of a substrate by a cyclical deposition process, the method comprising:
providing a substrate (substrate) comprising a dielectric surface into a reaction chamber (processing chamber) [006]-[0007] and [0016]; 
depositing a nucleation film (nucleation layer) comprising a molybdenum compound material (MoF6 or MoClx) [0028] directly on the dielectric surface, wherein depositing the nucleation film comprises performing at least one unit cycle of a cyclical deposition process, wherein a unit cycle comprises:
contacting the substrate with a first vapor phase reactant comprising a molybdenum precursor (MoF6 or MoClx) [0033]-[0034]; and
contacting the substrate with a second vapor phase reactant comprising at least one of a nitrogen precursor, an oxygen precursor, or a carbon precursor [0028]; and
depositing a molybdenum metal (metal layer) film directly on the nucleation film [0033]-[0034] and, wherein depositing the molybdenum metal film comprises:
contacting the substrate with a first vapor phase reactant comprising a molybdenum halide precursor (MoF6 or MoClx) [0033]-[0034]; and
contacting the substrate with a second vapor phase reactant comprising a reducing agent precursor (reducing agent) [0033].

Re Claim 2, Chan discloses, wherein the second vapor phase reactant comprising at least one of an oxygen precursor, or a carbon precursor [0028].

Re Claims 9-10, Chan discloses:
wherein the reducing agent precursor comprises at least one of forming gas (H2 and N2), ammonia (NH3), hydrazine (N2H4), an alkyl-hydrazine, an alcohol, an aldehyde, a carboxylic acid, a borane, and an amine [0036].
wherein the reducing agent precursor comprises at least one of silane (SiH4), disilane (Si2H6), trisilane (Si3H8), germane (GeH4), digermane (Ge2H6), borane (BH3), and diborane (B2H6) [0036].

Re Claim 14, Chan discloses a semiconductor device structure formed according to a method, the semiconductor device comprising:
the substrate (substrate) comprising the dielectric surface;
the nucleation film (nucleation layer) disposed directly on the surface; and
the molybdenum metal film (metal layer) disposed directly on the nucleation film.

Re Claim 16, Chan discloses, wherein the nucleation film is a discontinuous film.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8, 11, 13, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chan.

Re Claim 5, Chan fails to disclose, wherein the molybdenum halide comprising a molybdenum chalcogenide halide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 6, Chan fails to disclose, wherein the molybdenum chalcogenide halide comprises a molybdenum oxyhalide selected from the group comprising: a molybdenum oxychloride, a molybdenum oxyiodide, or a molybdenum oxybromide.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 7, Chan fails to disclose, wherein the molybdenum oxychloride comprises molybdenum (IV) dichloride dioxide (MoO2CI2).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claims 8 and 19, Chan fails to specifically disclose, wherein the molybdenum metal film is a crystalline film.
However, ALD generally produces crystalline thin films. In addition, ALD is a well-known and conventional technique in the art to deposit films.

	Re Claim 11, Chan fails to discloses, wherein the reducing agent precursor comprises hydrogen excited species.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 13, Chan fails to disclose, wherein the molybdenum compound material comprises a molybdenum ternary compound material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 15, Chan fails to disclose, wherein a resistivity of the molybdenum metal film is less than 3000 μΩ-cm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Re Claim 18, Chan fails to disclose, wherein the molybdenum metal film has an electricity resistivity of less than 40 μΩ-cm at a thickness of less than 60 Angstroms.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.


Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, and further in view of Chen et al. (2017/0175290, from hereinafter “Chen”).

Re Claim 3, Chan fails to specifically disclose a molybdenum compound material.
However, Chen discloses:
wherein the molybdenum compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide [0028].

Re Claim 4, Chan fails to disclose wherein the molybdenum binary compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide.
However, Chen discloses:
 	wherein the molybdenum compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide [0028].

Re Claim 17, Chan fails to disclose wherein the molybdenum compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, a molybdenum oxide or a molybdenum silicide.
However, Chen discloses:
 	wherein the molybdenum compound material comprises at least one of a molybdenum nitride, a molybdenum carbide, or a molybdenum oxide [0028].

Claim 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chan, and in further in view of Lehn.

Re Claims 12 and 20, Chan fails to disclose, wherein the molybdenum metal film has a r.m.s. surface roughness (Ra) of less than 5 percent of the total thickness of the molybdenum metal film.

However, Lehn discloses in Fig. 58a:
wherein the molybdenum metal film has a r.m.s. surface roughness (Ra) of less than 5
percent of the total thickness of the molybdenum metal film [0289].

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARVIN PAYEN whose telephone number is (571)270-7435.  The examiner can normally be reached on Monday-Thursday, Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARVIN PAYEN/Primary Examiner, Art Unit 2816